Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,804,423 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 6 of the application are anticipated by the limitations of claim 1 including dependent claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4, 6-9, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN102623599, pub date 2012-08-01, provided with English translation on IDS received 10/5/2020), hereafter referred to as Li. 

As to claim 1, Li discloses a heterostructure (fig 8, page 4) comprising:
a group III nitride active region (fig 8, region 12) including at least one quantum well and at least one barrier (region 12, page 5); 
a group III nitride p-type contact layer (fig 8, layer 15) having a p-type doping (page 6), the p-type contact layer (15) located on a first side of the active region (top side of region 12); and 
a group III nitride electron blocking layer (layer 13) located between the active region (12) and the p-type contact layer (15), wherein the electron blocking layer (13) includes a plurality of sublayers (pages 6-7), and wherein a difference in aluminum alloy composition of two immediately adjacent sublayers is at least 0.5% (page 6 teaches a difference of 25% for the first two adjacent sublayers), and wherein at least one portion of the 

As to claim 2, Li discloses the heterostructure of claim 1, 
wherein a thickness of each sublayer in the plurality of sublayers is in a range between approximately 0.5 nanometers and approximately 50 nanometers (page 6).

As to claim 4, Li discloses the heterostructure of claim 1, 
wherein the at least one portion of the plurality of sublayers includes an increasing staircase compositional grading in a direction away from the active region (fig 5, page 5 and pages 8-9), wherein the compositional grading increases from an aluminum alloy composition of the active region at an interface between the active region and the electron blocking layer to a peak aluminum alloy composition located in a central portion of the electron blocking layer (fig 5 shows the peak at a central portion; page 5 teaches the Al composition of active region 12 and pages 8-9 teach the Al composition of the electron blocking layer).

As to claim 6, Li discloses a heterostructure (fig 8, page 4) comprising:
a group III nitride active region (12) including at least one quantum well and at least one barrier (page 5); 
a group III nitride p-type layer (layer 14) having a p-type doping (page 6), the p-type layer (14) located on a first side (top) of the active region (12); and 
a group III nitride electron blocking layer (13) located between the active region (12) and the p-type layer (14), wherein the electron blocking layer (13) includes a plurality of sublayers (pages 6-7 fig 5, layers 501 and 502), and wherein the plurality of sublayers form a superlattice in which the plurality of sublayers alternate between a sublayer with relatively high aluminum composition and a sublayer with relatively low aluminum composition (pages 6-7 fig 5, layers 501 and 502). 

As to claim 7, Li discloses the heterostructure of claim 6, 
wherein an aluminum molar fraction for the sublayers including the relatively low aluminum composition is in a range between 0 and 0.6 (pages 6-8).

As to claim 8, Li discloses the heterostructure of claim 6, 
wherein an aluminum molar fraction for the sublayers including the relatively high aluminum composition is in a range between 0.1 to 1 (pages 6-8).

As to claim 9, Li discloses the heterostructure of claim 6, 
wherein a difference in aluminum alloy composition of two immediately adjacent sublayers is at least 0.5% (pages 6-8).

As to claim 11, Li discloses the heterostructure of claim 6, 
wherein an aluminum molar fraction of the sublayers including the relatively high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer (fig 5, layer 502 increases from outer portion to central portion).

As to claim 15, Li discloses the heterostructure of claim 6, 
wherein a difference in aluminum alloy composition of two immediately adjacent sublayers is at least 0.5% (page 6 teaches a difference of 25% for the first two adjacent sublayers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Northrup et al. (US Pub. No. 2014/0231745 A1), hereafter referred to as Northrup.

As to claim 3, Li discloses the heterostructure of claim 1, 
wherein the at least one portion of the plurality of sublayers includes a decreasing staircase (fig 3) compositional grading in a direction toward the p-type contact layer (15). 
Li does not disclose the composition of the contact layer. 
Nonetheless, Northrup discloses that an aluminum alloy composition of the p-type contact layer (layer 122; [0068]-[0070]) decreases toward a p-contact layer (fig 1, p-contact of GaN). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the contact layer of Li with a low aluminum alloy composition as taught by Northrup since this will allow for decreasing the electrical resistance of the device from the p-contact to the electron blocking layer. 

As to claim 5, Li discloses the heterostructure of claim 1, 

Li does not disclose the aluminum alloy composition of the interlayer. 
Nonetheless, Northrup discloses wherein at least a portion of a p-type interlayer includes a region of constant aluminum alloy composition ([0045]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the p-type interlayer of Li with a constant aluminum alloy composition as taught by Northrup since this design choice will simplify the manufacture of the semiconductor device while maintaining good electrical contact and transparency of the contact layers. 

As to claim 13, Li discloses the heterostructure of claim 6, 
further comprising a group III nitride p-type interlayer (14) located between the electron blocking layer (13) and the p-type contact layer (15)57SETI-0118-CIP2-US3.
Li does not disclose the composition of the contact layer. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the contact layer of Li with a low aluminum alloy composition as taught by Northrup since this will allow for decreasing the electrical resistance of the device from the p-contact to the electron blocking layer.

As to claim 14, Li in view of Northrup disclose the heterostructure of claim 13. 
Northrup further discloses wherein the p-type interlayer includes at least two sub regions with two grading profiles (fig 13 and [0069]) wherein one grading profile is linear ([0069]) and further teaches that a grading profile of interlayer may be constant ([0045]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the interlayer of Li in view of Northrup with a grading profile of constant and linear since this will allow for reducing the optical loss of the device and allow for low resistance contact to the GaN contact layer. 

Claims 10, 12, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ye et al. (CN-102931306, pub. 2013-02-13), hereafter referred to as Ye.

As to claim 10, Li discloses the heterostructure of claim 6. 
Li does not disclose wherein a thickness of the sublayers including the relatively high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer.
Nonetheless, Ye discloses an electron blocking layer with a superlattice structure where the sublayers including relative high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer (fig 5 and [0043]-[0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the sublayers of the electron blocking layer superlattice of Li with the varying thicknesses taught by Ye since this can further reduce the stress and easily inject holes into the active region. 

As to claim 12, Li discloses the heterostructure of claim 11, 
Li does not disclose wherein an aluminum molar fraction of the sublayers including the relatively low aluminum composition remains substantially constant across the electron blocking layer.
Nonetheless, Ye discloses an electron blocking layer comprising a super lattice wherein the aluminum molar fraction of the sublayers including the relative high aluminum composition increases and then decreases while the layers with the relatively low aluminum composition remains substantially constant across the electron blocking layer (fig 5 [0043]-[0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the relatively low aluminum composition layers of Li with a constant composition across the blocking layer as taught by Ye since this will allow for the gradual reduction in barrier height, reduce stress and improve luminous efficiency. 

As to claim 16, Li discloses a heterostructure (fig 8, page 4) comprising: 
a group III nitride active region (12) including at least one quantum well and at least one barrier (pages 5-6); 

a group III nitride p-type layer (14) having a p-type doping (page 6), the p-type layer (14) located on a second side (top) of the active region (12); and 
a group III nitride electron blocking layer (13) located between the active region (12) and the p-type layer (14), wherein the electron blocking layer (13) includes a plurality of sublayers forming a superlattice (501 and 502) in which the plurality of sublayers alternate between a sublayer with relatively high aluminum composition and a sublayer with relatively low aluminum composition (page 6). 
Li does not disclose wherein a thickness of each of the sublayers including the relatively58SETI-0118-CIP2-US3 high aluminum composition increases from an outer portion of the electron blocking layer to a central portion of the electron blocking layer. 
Nonetheless, Ye discloses wherein a thickness of each sublayer including a relatively high aluminum composition increases from an outer portion of an electron blocking layer to a central portion of the electron blocking layer (fig 5 and [0043]-[0050]). 


As to claim 17, Li in view of Ye disclose the heterostructure of claim 16. 
Li further discloses wherein a thickness of each of the sublayers including the relatively low aluminum composition remains substantially constant across the electron blocking layer (page 6, layers 501).

As to claim 20, Li in view of Ye disclose the heterostructure of claim 16. 
Li further discloses wherein a difference in aluminum alloy composition of two immediately adjacent sublayers is at least 0.5% (page 6 teaches a difference of 25% for the first two adjacent sublayers).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ye and further in view of Northrup.

As to claim 18, Li in view of Ye disclose the heterostructure of claim 16. 
Li further discloses a group III nitride p-type interlayer (14) located between the electron blocking layer (13) and the p-type contact layer (15),.
Li does not disclose the composition of the contact layer. 
Nonetheless, Northrup discloses that an aluminum alloy composition of the p-type contact layer (layer 122; [0068]-[0070]) decreases toward a p-contact layer (fig 1, p-contact of GaN). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the contact layer of Li in view of Ye with a low aluminum alloy composition as taught by Northrup since this will allow for decreasing the electrical resistance of the device from the p-contact to the electron blocking layer.

As to claim 19, Li in view of Ye and Northrup disclose the heterostructure of claim 18. 
Northrup further discloses wherein the p-type interlayer includes at least two sub regions with two grading profiles (fig 13 and [0069]) wherein 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the interlayer of Li in view of Ye and Northrup with a grading profile of constant and linear since this will allow for reducing the optical loss of the device and allow for low resistance contact to the GaN contact layer. 

Pertinent Art
US 2014/0231745 and US 2009/0008648 are pertinent prior art references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/4/2022